Citation Nr: 9917370	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  99-05 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for leg cramps.

2.  Entitlement to an increased (compensable) evaluation for 
lumbosacral strain.

3.  Entitlement to an increased (compensable) evaluation for 
bursitis of the hips.  


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel








INTRODUCTION

The veteran served on active duty from October 1994 to 
September 1998, and for a prior period of 3 months and 20 
days for which exact dates could not be verified from the 
record.  Her decorations include the Army Commendation Medal, 
the Army Good Conduct Medal, the Army Service Ribbon, and the 
National Defense Service Medal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which service connection was denied 
for a heart disorder and for leg cramps.  By that same rating 
action, service connection was granted for lumbosacral strain 
and for bilateral bursitis of the hip, and a noncompensable 
disability evaluations was assigned for each of those 
disabilities.  The veteran has indicated her continued 
disagreement with these evaluations.  

The record indicates that on a VA Form 9 (substantive appeal) 
dated March 1999, the veteran indicated that she desired a 
hearing before a member of the Board sitting at a local VA 
office.  Thereafter, she agreed in a written statement to 
waive her right to an in-person hearing in lieu of a 
videoconference hearing before the Board.  Accordingly, she 
was scheduled for a videoconference hearing on May 25, 1999, 
and she was timely notified of the date, time, and location 
of the hearing by letter dated April 23, 1999.  

An April 30, 1999 report of contact shows that the veteran 
called and asked that the date of her hearing be changed to 
May 24, 1999.  Upon being notified that there were no open 
slots on May 24, she said that the scheduled appearance on 
May 25 would be acceptable, but she wanted to be considered 
for May 24 if any slots opened up on that date.  The record 
also indicates that the veteran failed to report for the 
scheduled videoconference hearing.  As the record indicates 
that the veteran agreed to attend the May 25 hearing and a 
good cause has not been shown for her absence, the Board has 
construed the veteran's failure to appear as a withdrawal of 
her hearing request in accordance with the provisions of 
38 C.F.R. § 20.704 (1998).  

The issues of entitlement to increased (compensable) 
evaluations for bursitis of the hips and for lumbosacral 
strain are the subject of a Remand which immediately follows 
the decision herein.  


FINDING OF FACT

The evidence of record does not demonstrate a current 
manifestation of leg cramps; nor is there a current diagnosis 
for a disability of the lower extremities which could account 
for the veteran's complaints of leg cramps.  


CONCLUSION OF LAW

The claim for service connection for leg cramps is not well 
grounded.  38 U.S.C.A. § 5107 (Wets 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1998), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded, that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998), and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  


Medical Evidence

Service medical records, dated in 1995 and 1996, show that 
the veteran complained of lumbar pain following a September 
1995 injury in which she fell backwards onto concrete.  She 
was initially assessed and treated for contusion and muscle 
spasm, and thereafter, she underwent physical therapy as 
treatment for continuing back pain.  Additional records show 
that she subsequently complained of thoracolumbar back pain 
with radiation to the hips.  A March 1996 consultation report 
shows that she reported no numbness or weakness in the lower 
extremities, only pain which was aggravated by running.  
Assessments included paralumbar myofascial pain and 
trochanteric bursitis.   

The report of the veteran's April 1998 separation examination 
shows that neurologic examination was normal as was 
examination of the lower extremities.  No defects were noted 
with regard to the lower extremities.  At the time of her 
April 1998 discharge, the veteran gave a two year history of 
cramps in her legs and she indicated that this problem had 
been evaluated and diagnosed as bursitis, for which she had 
undergone treatment with physical therapy and medications.  

In December 1998, the veteran was afforded VA examinations of 
her bones, joints, and spine as well as a general medical 
examination.  The general medical examination report does not 
show that the veteran made complaints regarding leg cramps.  
On examination, posture and gait were normal, and 
neurological examination was negative.  No objective findings 
regarding leg cramps or other abnormalities of the lower 
extremities were noted.  The joints examination report shows 
that the veteran complained of pain in both hips, and a 
diagnosis of bilateral bursitis of both hips was given.  The 
examiner noted she did not need crutches, a brace, or a cane, 
and there were no episodes of dislocation or recurrent 
subluxation.  No diagnoses or objective findings were noted 
with regard to the lower extremities.  

The spine examination report shows that the veteran 
complained of back pain which she related to a 1995 in-
service injury which occurred when she fell in a supply room 
on a loading truck.  On physical examination, there was a 
normal examination for all movements of the spine, and the 
veteran had no pain at all on range of motion.  A diagnosis 
of low back strain was given.  The bones examination report 
shows a diagnosis of temporomandibular joint syndrome.  

In her notice of disagreement, dated February 1999, the 
veteran requested an appeal of the decision to deny service 
connection for leg cramps.  She indicated that she felt that 
she was entitled to compensation due to her lowered ability 
to obtain a job for which she is qualified.  She stated that 
sitting or standing for extended periods gives her a lot of 
pain, and she cannot do things for her child because of this 
condition.  She further stated that her ability to find a job 
she can physically do is hard because she doesn't have the 
skills or experience.  


Analysis

As noted, the veteran must present evidence of a well 
grounded claim.  In order for a claim to be well grounded, 
there must be (1) competent evidence of a current disability 
as provided by a medical diagnosis, (2) evidence of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus, or link, between 
the in-service disease or injury and the current disability 
as provided by competent medical evidence.  See Caluza v. 
Brown, 7 Vet.App. 498, 506 (1995); see also 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).

Having reviewed the record, the Board has concluded that the 
veteran has failed to submit evidence of a well grounded 
claim for service connection for leg cramps.  Specifically, 
the evidence of record does not show a current manifestation 
of leg cramps; nor is there a diagnosis for a disability of 
the lower extremities which could account for the veteran's 
complaints of leg cramps.  

At the time of the veteran's most recent VA examination, in 
December 1998, the examiner did not report any complaints 
relevant to leg cramps, nor were objective findings of leg 
cramps indicated on physical examination.  Furthermore, no 
diagnoses were made with regard to the lower extremities.  
The veteran has indicated that she complained to the VA 
examiner of numbness in her legs on bending and squatting; 
however, no neurological or other defects were noted on 
evaluation of the lower extremities.  Furthermore, there are 
no post-service records showing treatment for complaints of 
cramps in the legs.  

Thus, the veteran has failed to present evidence of a current 
manifestation of the leg cramps from which she claims to 
suffer.  In order to warrant a grant of service connection, a 
claim must be accompanied by evidence which establishes that 
the claimant currently has the claimed disability.  See 
Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992); see also 
Brammer v. Derwinski, 3 Vet.App. 223, 225 (1995) (absent 
"proof of a present disability there can be no valid 
claim").

Service medical records do not show specific treatment for 
legs cramps; however, at the time of separation the veteran 
indicated that she suffered from leg cramps associated with 
her diagnosis of bursitis.  The record indicates that service 
connection has been granted for lumbosacral strain and for 
bursitis of the hips.  Therefore, if any neurological deficit 
or lower extremity pathology (to include cramping of the 
legs) is shown to exist as a result of those disabilities, 
such pathology would be evaluated according to the rating 
criteria provided for the specific disability.  There is no 
evidence of record at this time to suggest that service 
connection would be warranted for leg cramps as a separate 
disability in and of itself.  

For the reasons stated above, therefore, the Board has 
determined that the veteran has failed to present evidence of 
either a current manifestation of leg cramps or a disability 
of the lower extremities which could account for her 
complaints of leg cramps.  As the claimed disability has not 
been shown by competent medical diagnosis, the requirements 
for a well grounded claim have not been satisfied.  
Accordingly, the veteran's claim for service connection for 
leg cramps is denied.  



ORDER

As a well grounded claim has not been presented, service 
connection is denied for leg cramps.  


REMAND

The veteran contends that she is entitled to compensable 
evaluations for her service-connected lumbosacral strain and 
her service connected bursitis of the hips.  She has argued 
that at the time of her most recent VA examination, the 
examiner did not do a "full range of motion" examination 
but instead measured the size of her tattoos.  She also 
contends that the examiner asked all the questions but never 
looked at her back, and it is her feeling that she was 
cheated out of a complete examination.  The veteran has 
further contended that while she has had 15 different x-rays, 
no nerve or muscle tests have been done to see if it is 
something besides her bones.  

VA has a duty to assist the veteran in the development of the 
facts which are pertinent to her claim.  Littke v. Derwinski, 
1 Vet.App. 90 (1990).  This includes the duty to obtain 
examinations which provide an adequate basis for determining 
whether the claimed benefits are warranted.  

Having reviewed the record, the Board has concluded that the 
veteran's claims for entitlement to compensable evaluations 
for lumbosacral strain and for bursitis of the hips must be 
returned to the RO, for the purpose of obtaining a new 
orthopedic examination as well as a neurological evaluation 
of the veteran's service-connected back and hip disorders.  
In the Board's view, this information is necessary in order 
to obtain evidence regarding the exact nature and severity of 
the veteran's service-connected orthopedic disabilities.  As 
the veteran has indicated that she suffers from pain on use 
of her hips and back, the examination will provide objective 
findings relevant to the degree of functional loss, if any, 
which is manifested by her service-connected back and hip 
disorders.  See DeLuca v. Brown, 8 Vet.App. 202 (1995).  As 
the veteran has complained of numbness in her legs when she 
squats or bends at the waist, she will also be evaluated for 
any neurological deficit which might be associated with these 
service-connected disabilities.  

Additionally, in a recent decision, the Court held that, 
where the issue involves an appeal which has been developed 
from the initial rating assigned following a grant of service 
connection, the propriety of separate, or "staged" ratings 
assigned for separate periods of time must be considered.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Further, the 
veteran must be informed of the scope of the issue; the Court 
specifically found that framing the issue as "entitlement to 
an increased rating" did not sufficiently inform the veteran 
that the issue actually involved any or all of the 
retroactive period from the effective date of the grant of 
service connection (in this case, the date of claim), as well 
as a prospective rating.  Id.  Thus, the RO must consider 
whether staged ratings are warranted by the evidence, and 
explicitly note that staged ratings have been considered.  
The veteran must be informed that the scope of the issue 
includes the possibility of staged ratings during the appeal 
period.  

On remand, the veteran will also be afforded the opportunity 
to submit additional evidence and argument in support of her 
claims.  

Accordingly, these claims are REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
ask that she provide information 
regarding the dates and locations of any 
post-service treatment, from either VA or 
private sources, which she has received 
for her service-connected orthopedic 
disabilities, to include bursitis of the 
hips and lumbosacral strain.  Utilizing 
the information provided by the veteran, 
the RO should contact all named 
caregivers and facilities in order to 
request copies of the veteran's treatment 
records.  The veteran should also be 
notified of the opportunity to submit any 
additional evidence she may have in her 
possession, and that she has the right to 
appoint an accredited representative to 
assist her with these appeals.  

2.  Upon completion of the foregoing, the 
RO should schedule the veteran for VA 
orthopedic and neurologic examinations of 
her hips and lumbar spine, by a physician 
who has not previously examined her.  The 
veteran should be notified of the 
consequences associated with her failure 
to report for the scheduled examination.  

All special tests/studies, to include x-
rays and range of motion studies, should 
be conducted as indicated, and all 
objective findings regarding both the 
lower back and the hip should be noted in 
detail.  

On orthopedic examination, if feasible, 
the veteran's lumbar spine and hips 
should be examined for degrees of both 
active and passive range of motion.  The 
examiner should indicate whether either 
the veteran's low back or her hip 
disability are manifested by weakened 
movement, excess fatigability, atrophy of 
disuse, or incoordination attributable to 
the service-connected low back strain and 
bursitis of the hips.  If feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis.  The examiner 
should also provide an opinion as to 
whether pain could significantly limit 
functional ability during flare-ups or 
when the low back and/or hips are used 
repeatedly over a period of time.  In 
addition, the examiner should note 
whether the following are manifested:  
characteristic pain on motion; muscle 
spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in a 
standing position; listing of the whole 
spine to the opposite side; positive 
Goldthwaite's sign; marked limitation of 
forward bending in standing position; 
loss of lateral motion with 
osteoarthritic changes; narrowing or 
irregularity of joint space; or abnormal 
mobility on forced motion.  

The neurologic examiner should provide 
information as to whether there is any 
neurological deficit associated with the 
veteran's service-connected low back and 
hip disabilities, and diagnoses or 
objective findings should be provided for 
any such deficit which is found on 
neurological examination.  

Prior to the examinations, the veteran's 
claims folder and service medical records 
should be reviewed.  To that end, a copy 
of this remand and the claims file should 
be provided to the examiners prior to the 
examinations.  Complete rationales and 
bases should be provided for any opinions 
given or conclusions reached.  

3.  Thereafter, the RO should review the 
claims folder in order to ensure that all 
of the specified development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
implemented.  If the examination 
report(s) do(es) not include all 
requested test reports, special studies, 
objective findings, or opinions, the 
report must be returned to the examiner 
for corrective action.  

4.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the veteran's claim based on all 
of the evidence which is now of record, 
in order to determine whether a favorable 
outcome is warranted.  This additional 
review should include a determination as 
to whether "staged" ratings are 
appropriate for the veteran's service-
connected back or hip disorders for any 
part of the appeal period.  If the 
decisions remain adverse, the RO should 
provide the veteran and her 
representative (if applicable) with a 
Supplemental Statement of the Case, along 
with an adequate period of time within 
which to respond thereto.  Thereafter, 
the case should be returned to the Board 
for further action, as appropriate.  

5.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims for 
additional development or other 
appropriate action must be handled in an 
expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. 
L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling 
of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

The purpose of this Remand is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

